 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED FUND ADMINISTRATION SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 13th day of April, 2015, by
and between BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation
(the “Fund”), and US Bancorp Fund Services, LLC, a Wisconsin limited liability
company (“USBFS”).

 

WHEREAS, the Fund is a non-diversified, closed-end management investment company
that has been elected to be treated as a business development company under the
Investment Company Act of 1940, as amended (the “1940 Act”);

 

WHEREAS, USBFS is, among other things, in the business of providing fund
administration services for the benefit of its customers; and

 

WHEREAS, the Fund has retained USBFS to provide fund administration services to
the Fund pursuant to a certain Fund Administration Servicing Agreement dated as
of March 18, 2011 (the “Prior Agreement”); and

 

WHEREAS, the Fund and USBFS desire to amend and restate the Prior Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.Appointment of USBFS as Administrator

 

The Fund hereby appoints USBFS as administrator of the Fund on the terms and
conditions set forth in this Agreement, and USBFS hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement.

 

2.Services and Duties of USBFS

 

USBFS shall provide the following fund administration services to the Fund:

 

A.General Fund Management:

 

(1)Act as liaison among all Fund service providers to the extent requested by
the Fund.

 

(2)Audits:

 

a.Prepare appropriate schedules and assist independent auditors.

 

b.Provide information to the Securities Exchange Commission (the “SEC”) and
facilitate audit process.

 

1

 

 

c.Provide office facilities.

 

B.Compliance:

 

(1)Regulatory and Internal Revenue Service (the “IRS”) Compliance:

 

a.Monitor compliance with the 1940 Act requirements and the Fund’s status as a
regulated investment company under Subchapter M, including:

 

i.Maintenance of books and records under Rule 31a-3.

 

ii.IRC Section 851 - 90% Qualifying income

 

iii.IRC Section 851 - Fund Diversification

 

iv.SEC Section 12(d) –Investment Restrictions

 

v.SEC Section 55(a) - 70% Eligible Assets Requirement

 

vi.SEC Section 61(a) – Asset Coverage Requirement

 

(2)Maintain awareness of applicable regulatory and operational service issues.

 

C.SEC Registration and Reporting:

 

(1)Prepare financial statements for inclusion into Form 10Q, Form 10K and Form
8K filings.

 

D.SEC Inspections:

 

(1)Assist in producing materials requested by the SEC.

 

(2)Maintain records of all materials produced as requested by the SEC.

 

E.Financial Reporting:

 

(1)Supervise the Fund’s custodian and fund accountants in the maintenance of the
Fund’s general ledger and in the preparation of the Fund’s financial statements,
including oversight of expense payments, of the determination of net asset value
of the Fund’s net assets and of the Fund’s shares, and of the declaration and
payment of dividends and other distributions to shareholders.

 

(2)Compute the total return and expense ratio of the Fund and the Fund’s
portfolio turnover rate.

 

2

 

 

(3)Prepare monthly financial reports, which include without limitation the
following items:

 

a.Schedule of Investments.

 

b.Consolidated Balance Sheet.

 

c.Statement of Operations.

 

d.Statement of Changes in Net Assets.

 

(4)Prepare quarterly financial statements, which include without limitation the
following items:

 

a.Schedule of Investments.

 

b.Consolidated Balance Sheet.

 

c.Statement of Operations.

 

d.Statement of Changes in Net Assets.

 

e.Statement of Cash Flows.

 

f.Tax Footnote to be updated on an annual basis.

 

(5)Prepare monthly Balance Sheet Score Cards.

 

(6)Coordinate certification requirements pursuant to the Sarbanes-Oxley Act of
2002 (the “SOX Act”).

 

(7)Compute Total return calculations for market and net asset value.

 

3.Compensation

 

USBFS shall be compensated for providing the services set forth in this
Agreement as follows. Prior to the date Business Development Corporation of
America II (“BDCA II”) meets its “minimum offering requirement” (as that term is
used in BDCA II’s prospectus dated September 8, 2014 as filed with the U.S.
Securities and Exchange Commission), USBFS shall be compensated for providing
the services set forth in this Agreement in accordance with the fee schedule set
forth on Exhibit A of the Prior Agreement. Once BDCA II has met its minimum
offering requirement, USBFS shall be compensated for providing the services set
forth in this Agreement in accordance with the fee schedule set forth on Exhibit
A hereto (as amended from time to time). The Fund shall pay all fees and
reimbursable expenses within thirty (30) calendar days following receipt of the
billing notice, except for any fee or expense subject to a good faith dispute.
The Fund shall notify USBFS in writing within thirty (30) calendar days
following receipt of each invoice if the Fund is disputing any amounts in good
faith. The Fund shall settle such disputed amounts within ten (10) calendar days
of the day on which the parties agree to the amount to be paid. With the
exception of any fee or expense the Fund is disputing in good faith as set forth
above, unpaid invoices shall accrue a finance charge of one and one-half percent
(1 ½%) per month, after the due date. Notwithstanding anything to the contrary,
amounts owed by the Fund to USBFS shall only be paid out of the assets and
property of the particular party involved.

 

3

 

 

4.Representations and Warranties

 

A.The Fund hereby represents and warrants to USBFS, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:

 

(1)It is duly organized and existing under the laws of the jurisdiction of their
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its respective obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by the Fund
in accordance with all requisite action and constitutes a valid and legally
binding obligation of the Fund, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors and secured
parties; and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on their business as now conducted;
there is no statute, rule, regulation, order or judgment binding on it and no
provision of its charters, bylaws or any contract binding it or affecting its
property which would prohibit its execution or performance of this Agreement.

 

B.USBFS hereby represents and warrants to the Fund, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:

 

(1)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by USBFS in
accordance with all requisite action and constitutes a valid and legally binding
obligation of USBFS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charter, bylaws or any contract binding it or affecting its
property which would prohibit its execution or performance of this Agreement.

 

4

 

 

5.Standard of Care; Indemnification; Limitation of Liability

 

A.USBFS shall exercise reasonable care in the performance of its duties under
this Agreement. USBFS shall not be liable for any error of judgment or mistake
of law or for any loss suffered by the Fund in connection with its duties under
this Agreement, including losses resulting from mechanical breakdowns or the
failure of communication or power supplies beyond USBFS’ control, except a loss
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, negligence, or willful misconduct in
the performance of its duties under this Agreement. Notwithstanding any other
provision of this Agreement, if USBFS has exercised reasonable care in the
performance of its duties under this Agreement, the Fund shall indemnify and
hold harmless USBFS from and against any and all claims, demands, losses,
expenses, and liabilities of any and every nature (including reasonable
attorneys’ fees) that USBFS may sustain or incur or that may be asserted against
USBFS by any person arising out of any action taken or omitted to be taken by it
in performing the services hereunder (i) in accordance with the foregoing
standards, or (ii) in reliance upon any written or oral instruction provided to
USBFS by any duly authorized officer of the Fund, as approved by the Board of
Directors of the Fund (the “Board of Directors”), except for any and all claims,
demands, losses, expenses, and liabilities arising out of or relating to USBFS’
refusal or failure to comply with the terms of this Agreement or from its bad
faith, negligence or willful misconduct in the performance of its duties under
this Agreement. This indemnity shall be a continuing obligation of the Fund, its
successors and assigns, notwithstanding the termination of this Agreement. As
used in this paragraph, the term “USBFS” shall include USBFS’ directors,
officers and employees.

 

USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys’ fees) that the Fund may sustain or incur or
that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, negligence,
or willful misconduct in the performance of its duties under this Agreement.
This indemnity shall be a continuing obligation of USBFS, its successors and
assigns, notwithstanding the termination of this Agreement. As used in this
paragraph, the term “Fund” shall include the Fund’s directors, officers and
employees.

 

Neither party to this Agreement shall be liable to the other party for
consequential, special or punitive damages under any provision of this
Agreement.

 

5

 

 

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues. USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of USBFS.
USBFS agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available.
Representatives of the Fund shall be entitled to inspect USBFS’ premises and
operating capabilities at any time during regular business hours of USBFS, upon
reasonable notice to USBFS. Moreover, USBFS shall provide the Fund, at such
times as the Fund may reasonably require, copies of reports rendered by
independent accountants on the internal controls and procedures of USBFS
relating to the services provided by USBFS under this Agreement.

 

Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.

 

B.In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification. The indemnitor
shall have the option to defend the indemnitee against any claim that may be the
subject of this indemnification. In the event that the indemnitor so elects, it
will so notify the indemnitee and thereupon the indemnitor shall take over
complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section. The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.

 

C.The indemnity and defense provisions set forth in this Section 5 shall
indefinitely survive the termination and/or assignment of this Agreement.

 

D.If USBFS is acting in another capacity for the Fund pursuant to a separate
agreement, nothing herein shall be deemed to relieve USBFS of any of its
obligations in such other capacity.

 

6

 

 

6.Proprietary and Confidential Information

 

USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders) including all
shareholder trading information, and not to use such records and information for
any purpose other than the performance of its responsibilities and duties
hereunder, except after prior notification to and approval in writing by the
Fund, which approval shall not be unreasonably withheld and may not be withheld
where USBFS may be exposed to civil or criminal contempt proceedings for failure
to comply, when requested to divulge such information by duly constituted
authorities, or when so requested by the Fund. USBFS acknowledges that it may
come into possession of material nonpublic information with respect to the Fund
and confirms that it has in place effective procedures to prevent the use of
such information in violation of applicable insider trading laws.

 

Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time
(the “Act”). Notwithstanding the foregoing, USBFS will not share any nonpublic
personal information concerning any of the Fund’s shareholders to any third
party unless specifically directed by the Fund or allowed under one of the
exceptions noted under the Act.

 

7.Term of Agreement; Amendment

 

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years and thereafter continue
for successive annual periods until terminated as provided herein. However, this
Agreement may be terminated by either party upon giving ninety (90) days prior
written notice to the other party or such shorter period as is mutually agreed
upon by the parties. In the event, the Fund provides notice of termination
within the first twelve (12) months of the date first written above, and
provided no breach of any material term has occurred on the part of USBFS, the
Fund will be responsible for the payment of those fees payable pursuant to
Section 7 of this Agreement from the time of termination through the end of the
initial twelve (12) month period. For the avoidance of doubt, such fees will be
based off the Fund’s net asset value as of the date of termination and projected
out to properly annualize the amount owed to USBFS and payable by the Fund.
Notwithstanding the foregoing, this Agreement may be terminated by any party
upon the breach of the other party of any material term of this Agreement if
such breach is not cured within fifteen (15) days of notice of such breach to
the breaching party. This Agreement may not be amended or modified in any manner
except by written agreement executed by USBFS and the Fund, and authorized or
approved by the Board of Directors.

 

8.Records

 

USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder. USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be promptly surrendered to the Fund on and in accordance with its
request. USBFS agrees to provide any records necessary to the Fund to comply
with the Fund’s disclosure controls and procedures adopted in accordance with
the SOX Act. Without limiting the generality of the foregoing, USBFS shall
cooperate with the Fund and assist the Fund, as necessary, by providing
information to enable the appropriate officers of the Fund to execute any
required certifications.

 

7

 

 

9.Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
Wisconsin, without regard to conflicts of law principles. To the extent that the
applicable laws of the State of Wisconsin, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1940 Act or any rule or order of the SEC thereunder.

 

10.Duties in the Event of Termination

 

In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and at the expense of the
Fund, transfer to such successor all relevant books, records, correspondence,
and other data established or maintained by USBFS under this Agreement in a form
reasonably acceptable to the Fund (if such form differs from the form in which
USBFS has maintained the same, the Fund shall pay any expenses associated with
transferring the data to such form), and will cooperate in the transfer of such
duties and responsibilities, including provision for assistance from USBFS’
personnel in the establishment of books, records, and other data by such
successor. If no such successor is designated, then such books, records and
other data shall be returned to the Fund.

 

11.No Agency Relationship

 

Nothing herein contained shall be deemed to authorize or empower USBFS to act as
agent for the other party to this Agreement, or to conduct business in the name,
or for the account, of the other party to this Agreement.

 

12.Data Necessary to Perform Services

 

The Fund or its agent shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon. If USBFS is also acting in another capacity for the Fund, nothing herein
shall be deemed to relieve USBFS of any of its obligations in such capacity.

 

13.Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party.

 

8

 

 

14.Compliance with Laws

 

The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1940 Act,
the Internal Revenue Code of 1986, as amended, the SOX Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism of 2001 and the policies and limitations of the Fund related
to its portfolio investments as set forth in its Prospectus and SAI. USBFS’
services hereunder shall not relieve the Fund of its responsibilities for
assuring such compliance or the Board of Directors’ oversight responsibility
with respect thereto.

 

15.Legal-Related Services

 

Nothing in this Agreement shall be deemed to appoint USBFS and its officers,
directors and employees as the Fund’ attorneys, form attorney-client
relationships or require the provision of legal advice. The Fund acknowledges
that in-house USBFS attorneys exclusively represent USBFS and rely on outside
counsel retained by the Fund to review all services provided by in-house USBFS
attorneys and to provide independent judgment on the Fund’s behalf. Because no
attorney-client relationship exists between in-house USBFS attorneys and the
Fund, any information provided to USBFS attorneys may not be privileged and may
be subject to compulsory disclosure under certain circumstances. USBFS
represents that it will maintain the confidentiality of information disclosed to
its in-house attorneys on a best efforts basis.

 

16.Notices

 

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, upon delivery after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

 

Notice to USBFS shall be sent to:

 

U.S. Bancorp Fund Services, LLC

777 East Wisconsin Avenue

MK-WI-J1S

Milwaukee, WI 53202

 

and notice to the Fund shall be sent to:

 

Business Development Corporation of America

405 Park Avenue, 3rd Floor

New York, NY 10022

 

17.Entire Agreement

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
understandings, whether written or oral.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

 

BUSINESS DEVELOPMENT
CORPORATION OF AMERICA U.S. BANCORP FUND SERVICES, LLC

 

By: /s/ Peter M. Budko   By: /s/ Joe D. Redwine     Name: Peter M. Budko    
Name: Joe D. Redwine    

Title: Chairman and Chief Executive

Officer

    Title: President  

 

10

 

 

Exhibit A

 

to the Fund Administration Servicing Agreement

 

Fees

 

Fund Accounting and Administration Services Fee, Based Upon Average Net Assets
Per Fund:

9 basis points on the first $200 million

7 basis points on the next $300 million

4 basis points on the next $1 billion

2.5 basis points on the balance above $1.5 billion

 

Minimum annual fee*: $100,000 per portfolio

 

Services Included in Annual Fee Per Fund:

•Advisor Information Source — Online access to portfolio management and
compliance information

•Daily Performance Reporting — Daily pre and post-tax fund and/or sub-advisor
performance reporting

 

Chief Compliance Officer Support Fee:

•$3,000 per year per service

 

Out-Of-Pocket Expenses:

Including but not limited to corporate action services, fair value pricing
services, factor services, SWIFT processing, customized reporting, third-party
data provider costs,(GICS, MSCI, Lipper, etc.), postage, stationery,
programming, special reports, proxies, insurance, EDGAR/XBRL filing, tax
e-filing, PFIC monitoring, wash sale reporting (Gainskeeper), retention of
records, federal and state regulatory filing fees, expenses from Board of
directors meetings, third party auditing and legal expenses, and conversion
expenses (if necessary), and CCO team travel related costs to perform due
diligence reviews at advisor or sub-advisor facilities.

 

Additional Services

Available but not included above are the following services — annual legal
administration (e.g., registration statement update), Section 15(c) reporting,
daily compliance testing (Charles River), electronic Board book portal
(BookMark), and additional services mutually agreed upon.

 

*Subject to annual CPI increase, Milwaukee MSA.

Fees are calculated pro rata and billed monthly.

 

11

